Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on July 6, 2021.  
Claims 1-19 are currently pending and have been examined.
This action is made final.  

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Response, filed on 07/06/2021, with respect to the 35 U.S.C. 112(b) rejections.  Applicant has amended claims 1 and 9, and the rejection has been removed.  
Applicant’s arguments, see pages 7-9 of Applicant’s Response, filed on 07/06/2021, with respect to 35 U.S.C. 101, have been considered however, they are not persuasive.  
Applicant first identifies amendments to claims 1 and 4 that were revised in order to “recite certain aspects of the disclosed subject matter with greater particularity”. With respect to the amendments to claim 1, adding more specificity around the aspect of the reward for a travel package, “wherein the reward for at least one of the travel packages to offer includes one or more of the incentives determined in (c)”, only further narrows the abstract idea of generating a customized travel package for a user.  As such, the 
With respect to Applicant’s argument on pages 7-10, that the Office Action does not explicitly provide explanations for rejections under Step 2A, prong 1 or 2, and Step B, the Examiner respectfully disagrees.  The Examiner states that the claim as a whole recites the abstract idea of generating a travel package for a user, and that as part of the 35 U.S.C. 101, Step 2A prong 1 analysis, the limitations of generating questions and capturing responses from a user in order to identify a preferred itinerary, accessing an electronic inventory of incentives for generating a travel package, an electronic inventory defining a second data, generating a plurality of travel packages based on a first and second data, receiving a request for a travel package, determine a first preferred travel itinerary, determining which incentives in the electronic inventory of incentives are within the first preferred itinerary, generating travel packages based on incentive and travel itinerary data, generating at least two travel packages to offer to a user, defining a travel package by a distinct value of; a first variable that is a component of the travel package, a second variable defining a second component of a travel package, a total price of the travel package, an amount of savings to be realized from purchasing a travel package, the value of a reward for purchasing a travel package, the reward for the travel package determined during the step in which the preferred travel itinerary is defined, and outputting at least two travel packages as an alternative offer, as drafted, cover certain methods of organizing human activities, and fall within commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations).  These 
In addition, a relevant MPEP text includes MPEP 2106.04(a)(2).  
Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include :
iii. offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015).
An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108.

Similarly, Claim 1 is directed to the abstract idea of offering a user an optimum travel package.  It combines an inventory of incentives with the preferred travel itinerary of a user, then presents travel packages to the user.
With respect to the 35 U.S.C. 101, Step 2A prong 2, the claim is then analyzed in order to determine whether any additional elements integrate the abstract idea into a practical application. The additional elements of claim 1, are a first system module, a second system module, a third system module, an electronic inventory, processor, and an online interface.  As for the additional elements of a first system module, a second system module, a third system module, the Examiner takes notice that the language 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  With respect to the additional elements of an electronic inventory, a processor, and an online interface, these additional elements are recited at a high level of generality, and whether acting in combination or alone only contain generic computer components such that they amount to no more than implementing the abstract idea on a computer.  Therefore the claim is directed to an abstract idea.
As the MPEP states:  
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
With respect to the 35 U.S.C. 101, Step 2B prong 1 analysis, as stated above, the additional elements of a first system module, a second system module, a third 
Applicant’s arguments, see page 8 of Applicant’s Response, filed on 07/06/2021, with respect to 35 U.S.C. 101, that the rejection provides no separate consideration of the features recited in Claims 2-17. The Examiner notes that in reviewing claims 2-17 that claims 2-17 only narrowed the abstract idea and included no additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  A more detailed analysis is provided below in light of the Applicant’s amendments.
Applicant’s arguments, see pages 11 and 12 of Applicant’s Response, filed on 07/06/2021, with respect to 35 U.S.C. 101, that the combination of at least the first through third modules, the electronic inventory, the processor, and the online interface constitute a specific manner of generating a customized travel package, where the travel packages are defined by a distinct value for a reward including an incentive, that integrates the abstract idea into a practical application, similar to that of Claim 1 of Example 42.  Applicant respectfully disagrees.  With respect to Example 42, Claim 1 of the Subject Matter Eligibility Examples issued by the Office on January 7, 2019, Claim 1 overcame the Step 2A Prong 2 analysis, as a result of the improvement being directed to improving the way users share information remotely, and was not directed towards the abstract idea of allowing users to access patient medical records and receiving 
Applicant’s arguments, see page 12 of Applicant’s Response, filed on 07/06/2021, with respect to 35 U.S.C. 101, that Claim 1 overcomes the Step 2B rejection. Examiner first notes that the Non-Final Rejection did not argue that the additional elements were well understood, routine, and conventional but instead argued that the additional elements of a first system module, a second system module, a third system module, an electronic inventory, processor, and an online interface are generic computer components and that their recitation is only at a high level of generality such that they amount to only applying the abstract idea to the judicial exception.  The Examiner maintains this position. Therefore the claim does not contain additional elements that would amount to significantly more than the abstract idea or create an inventive concept.   The claim is therefore not patent eligible.
With respect to Applicant’s arguments, see page 13 and 14 of Applicant’s Response, filed on 07/06/2021, with respect to 35 U.S.C. 103, that dependent claim 4 has been rewritten in independent form and that claim 1 has been revised to recite with greater particularity distinctive aspects of the disclosed subject matter, the examiner has considered the Applicant’s arguments and amendments, but respectfully disagrees.  A reformulated response is therefore listed below.    
Applicant’s arguments, see page 14 of Applicant’s Response, filed on 07/06/2021, with respect to 35 U.S.C. 103, that the “vouchers” cited by Matos would not 
With respect to the Applicants argument that Matos does not teach incentives in the context of determining which incentives in the electronic inventory are within the first scope, the Examiner respectfully disagrees.  Matos teaches a process in which the add-ons are matched with the user’s original travel request, in order to offer an optimum travel package. [0048] Once the travel server 500 has received the responses, it is then able to create a list of packages by first determining a best travel component, which in some cases may not be the lowest cost flight (as described below with regard to FIG. 11). In some cases the best package component may be a particular hotel or add-on which the consumer wishes to be part of a package, or even a room in a hotel that must have a particular view. Matos also teaches matching travel packages with a user query. [0035]   In accordance with the present invention, an optimized system and method are provided that determine the best available travel packages in response to a package query made by a user who is considering making a reservation and purchasing tickets for transportation, lodging, entertainment, etc. on-line. 
Applicant’s arguments, see page 14 and 15 of Applicant’s Response, filed on 07/06/2021, with regards to the limitation v) a value of a reward to be provided to the user In exchange for purchasing the travel package. The Examiner has considered the Applicant’s argument but respectfully disagrees.  Ricci does teach a value of a reward (cash payment) to be provided to the user (employee) in exchange for purchasing a travel package.  [0033] thereby connecting cost-saving with cash payments to employees and creating an incentive for employees to select less expensive travel and entertainment options. [0085] The savings and reporting computational module 232 determines for each filtered option the savings for the enterprise, which is related to the cash-back incentive to be paid to the user. 
Applicant’s arguments, see page 15 of Applicant’s Response, filed on 07/06/2021, with respect to Independent Claim 4, that Ricci in [0033] does not teach a monetary incentive to be provided to the first user in addition to the amount of savings and in exchange for the first user’s purchase of the corresponding travel package.  The Examiner has considered the Applicant’s argument but respectfully disagrees.  Ricci teaches giving a monetary incentive (cash payment) to the a user, which is in this instance an employee, as a result of selecting a travel package.  [0033] The disclosure can provide a gain share model to business travel and entertainment expenses, thereby connecting cost-saving with cash payments to employees and creating an incentive for employees to select less expensive travel and entertainment options.  In addition, Ricci teaches a module that includes the amount of savings corresponding to the selected travel package.  [0085] The savings and reporting computational module 232 determines for each filtered option the savings for the enterprise, which is related to the cash-back incentive to be paid to the user. 
With respect to the newly added dependent claims 18 and 19, the Examiner has included a response in the 35 U.S.C. 103 section below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a first system module”, “a second system module”, and “a third system module” in Claim 1.  
Because these claim limitations are being interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S. C 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
As per Claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Per step 1 of the multi-step eligibility analysis, does the claim fall within one of the four statutory categories of a Process, Machine, Manufacture, or Composition of Matter.  The answer to this question is yes.  Claim 1 describes a system for generating a customized travel package which falls under the statutory category of a machine.  
Per step 2A prong 1 of the multi-step analysis, does the claim recite a judicial exception (an enumerated abstract idea, law of nature, or a natural phenomenon).  The answer to this question is yes.  The limitations of, generate questions and capture responses from a user in order to identify first data defining a preferred travel itinerary of the user; access an electronic inventory of incentives available for generating customized travel packages, the electronic inventory defining second data; generate a plurality of travel packages based on the first data and the second data to be offered to the user; (a) receive, and from a first user, a request for a travel package; (b) determine, and in response to the request, first data defining a first preferred travel itinerary of the first user and being of a first scope; (c) determine, and based on the first data, which incentives in the electronic inventory of incentives are within the first scope; (d) generate, and based on the first data determined in (b) and the incentives determined in in (c), at least two travel packages to offer to the first user, each travel package being defined by a distinct value for each of: (i) a first variable defining a first component of the travel package; (ii) a second variable defining a second component of the travel package; (iii) a total price of the travel package; (iv) an amount of savings to be realized by purchasing the travel package as compared to a sum of retail prices for each variable of the travel package; and (v) a value of a reward to be provided to the user in exchange for purchasing the travel package, wherein the reward for at least one of the travel packages to offer includes one or more of the incentives determined in (c); and Page 2 of 16U.S. Application No. 16/241,990 Attorney Docket No. FLO1-002-03-01 (e) output, the at least two travel packages as alternative offers for the user, as drafted cover certain methods of organizing human activity.  That is generating questions and capturing responses from a user in order to identify first data defining a preferred travel itinerary of the user; accessing an electronic inventory of incentives available for generating customized travel packages, the electronic inventory defining second data; generating a plurality of travel packages based on the first data and the second data to be offered to the user; (a) receiving…from a first user, a request for a travel package; (b) determining, in response to the request, first data defining a first preferred travel itinerary of the first user and being of a first scope; (c) determining..  based on the first data, which 
In addition, a relevant MPEP text includes MPEP 2106.04(a)(2).  
Other examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors include :
iii. offer-based price optimization, which pertains to marketing, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63, 115 USPQ2d 1090, 1092 (Fed. Cir. 2015).
An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108.
Similarly, Claim 1 is directed to the abstract idea of offering a user an optimum travel package.  It combines an inventory of incentives with the preferred travel itinerary of a user, then presents travel packages to the user.
Per step 2A prong 2 of the multi-step analysis, the claim is evaluated to determine if the claim recites additional elements that integrate the exception into a practical application.  Claim 1 recites the additional elements of a first system module, a second system module, a third system module, a processor operable, and an online website interface.  As for the additional elements of a first system module, a second system module, a third system module, the Examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  As for the additional elements of a processor and an online website interface, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply an 
Per step 2B of the multi-step analysis, the claim is evaluated to determine whether the claim recites additional elements that amount to an inventive concept or “significantly more” than the recited judicial exception.  As stated above, the additional elements of a first system module, a second system module, a third system module, a processor, and an online website interface are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here and does not create an inventive concept.  Therefore the claim is not patent eligible.
As per claim 2, claim 2 recites the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining the first and second components and first and second variables. In addition, the claim contains no additional elements that would integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  Therefore, the claim is not patent eligible.
As per claim 3, claim 3 recites the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining the amount of savings to be realized.  In addition, the claim contains no additional elements that would integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  Therefore, the claim is not patent eligible.
As per claim 4, Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Per step 1 of the multi-step eligibility analysis, does the claim fall within one of the four statutory categories of a Process, Machine, Manufacture, or Composition of Matter.  The answer to this question is yes.  Claim 1 describes a system for generating a customized travel package which falls under the statutory category of a machine.  
Per step 2A prong 1 of the multi-step analysis, does the claim recite a judicial exception (an enumerated abstract idea, law of nature, or a natural phenomenon).  The answer to this question is yes.  The limitations of generate questions and capture responses from a user in order to identify first data defining a preferred travel itinerary of the user;  access an electronic inventory of incentives available for generating customized travel packages, the electronic inventory defining second data; generate a plurality of travel packages based on the first data and the second data to be offered to the user;  (a) receive, and from a first user, a request for a travel package; (b) determine, and in response to the request, first data defining a first preferred travel itinerary of the first user and being of a first scope; (c) determine, and based on the first data, which incentives in the electronic inventory of incentives are within the first scope; (d) generate, and based on the first data determined in (b) and the incentives determined in (c), at least two travel packages to offer to thePage 3 of 16U.S. Application No. 16/241,990Attorney Docket No. FLO1-002-03-01 first user, each travel package being defined by a distinct value for each of: (i) a first variable defining a first component of the travel package; (ii) a second variable defining a second component of the travel package; (iii) a total price of the travel package; (iv) an amount of savings to be realized by purchasing the travel package as compared to a sum of retail prices for each variable of the travel package; and (v) a value of a reward to be provided to the user in exchange for purchasing the travel package; and (e) output, , the at least two travel packages as alternative offers for the user, wherein the value of reward comprises a monetary incentive to be provided to the first user in addition to the amount of savings and in exchange for the first user's purchase of the corresponding travel package, as drafted, cover certain methods of organizing human activity.  That is generating questions and capturing responses from a user in order to identify first data defining a preferred travel itinerary of the user;  accessing an electronic inventory of incentives available for generating customized travel packages, the electronic inventory defining second data; generating a plurality of travel packages based on the first data and the second data to be offered to the user; (a) receiving…from a first user, a request for a travel package; (b) determining…in response to the request, first data defining a first preferred travel itinerary of the first user and being of a first scope; (c) determining…based on the first data, which incentives in the electronic inventory of incentives are within the first scope; (d) generating…based on the first data determined in (b) and the incentives determined in (c), at least two travel packages to offer to thePage 3 of 16U.S. Application No. 16/241,990Attorney Docket No. FLO1-002-03-01 first user, each travel package being defined by a distinct value for each of: (i) a first variable defining a first component of the travel package; (ii) a second variable defining a second component of the travel package; (iii) a total price of the travel package; (iv) an amount of savings to be realized by purchasing the travel package as compared to a sum of retail prices for each variable of the travel package; and (v) a value of a reward to be provided to the user in exchange for purchasing the travel package; and (e) output…the at least two travel packages as alternative offers for the user, wherein the value of reward 
Per step 2A prong 2 of the multi-step analysis, the claim is evaluated to determine if the claim recites additional elements that integrate the exception into a practical application. Claim 4 recites the additional elements of a first system module, a second system module, a third system module, a processor, and an online website interface.  As for the additional elements of a first system module, a second system module, a third system module, the Examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.  These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  As for the additional elements of a processor and an online website interface, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply an 
Per step 2B of the multi-step analysis, the claim is evaluated to determine whether the claim recites additional elements that amount to an inventive concept or “significantly more” than the recited judicial exception.  As stated above, the additional elements of a first system module, a second system module, a third system module, a processor, and an online website interface are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here and does not create an inventive concept.  Therefore the claim is not patent eligible.
As per claim 5, claim 5 recites the same abstract idea as independent claim 4, and only further narrows the abstract idea by more narrowly defining the monetary incentives. In addition, the claim contains no additional elements that would integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  Therefore, the claim is not patent eligible.
As per claim 6, claim 6 recites the same abstract idea as claims 4 and 5, and only further narrows the abstract idea by more narrowly defining the monetary incentive to be a gift card that can be redeemed with at least one third party retailer that is a partner of the system.  In addition, the claim contains no additional elements that would integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  Therefore, the claim is not patent eligible.
As per claim 7, claim 7 recites the same abstract idea as claims 4 and 5, and only further narrows the abstract idea by more narrowly defining the monetary incentive 
As per claim 8, claim 8 recites the same abstract idea as claim 1, with the additional limitation of determining, for each travel package, a difference between the travel package price as offered to the first user by the system and the travel package price if the travel package was purchased for publicly available retail prices offered by at least one other entity, thereby determining a spread value.  
Per step 1 of the multi-step eligibility analysis, does the claim fall within one of the four statutory categories of a Process, Machine, Manufacture, or Composition of Matter.  The answer to this question is yes.  Claim 8 recites a system for generating a customized travel package which falls under the statutory category of a machine.  
Per step 2A prong 1 of the multi-step analysis, does the claim recite a judicial exception (an enumerated abstract idea, law of nature, or a natural phenomenon).  The answer to this question is yes.  The additional limitation of determining, for each travel package, a difference between the travel package price as offered to the first user by the system and the travel package price if the travel package was purchased for publicly available retail prices offered by at least one other entity, thereby determining a spread value, as drafted covers certain methods of organizing human activity, such as commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
Per step 2A prong 2 of the multi-step analysis, the claim is evaluated to determine if the claim recites additional elements that integrate the exception into a practical application. Claim 8 recites the additional element of a processor.  The additional element of a processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here and does not create an inventive concept.  Therefore the claim is directed to an abstract idea.
Per step 2B of the multi-step analysis, the claim is evaluated to determine whether the claim recites additional elements that amount to an inventive concept or “significantly more” than the recited judicial exception.  As stated above, the additional elements of a processor is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here and does not create an inventive concept.  Therefore the claim is not patent eligible.
As per claim 9, claim 9 recites the same abstract idea as claims 1 and 8, with the additional limitation of allocating, for each travel package, at least one of the spread value and a sum of the incentives determined in (c) among: Page 4 of 16U.S. Application No. 16/241,990 Attorney Docket No. FLO1-002-03-01 (i) the amount of savings to be realized and the value of the reward to be provided to the first user, thereby determining a first value for the amount of savings; and (ii) a second value defining the value of the reward.
Per step 1 of the multi-step eligibility analysis, does the claim fall within one of the four statutory categories of a Process, Machine, Manufacture, or Composition of 
Per step 2A prong 1 of the multi-step analysis, does the claim recite a judicial exception (an enumerated abstract idea, law of nature, or a natural phenomenon).  The answer to this question is yes.  The limitations of allocating, for each travel package, at least one of the spread value and a sum of the incentives determined in (c) among: Page 4 of 16U.S. Application No. 16/241,990 Attorney Docket No. FLO1-002-03-01 (i) the amount of savings to be realized and the value of the reward to be provided to the first user, thereby determining a first value for the amount of savings; and (ii) a second value defining the value of the reward, as drafted covers certain methods of organizing human activity, such as commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
Per step 2A prong 2 of the multi-step analysis, the claim is evaluated to determine if the claim recites additional elements that integrate the exception into a practical application. Claim 9 recites the additional element of a processor.  The additional element of a processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Therefore the claim is directed to an abstract idea.
Per step 2B of the multi-step analysis, the claim is evaluated to determine whether the claim recites additional elements that amount to an inventive concept or “significantly more” than the recited judicial exception.  As stated above, the additional element of a processor is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using generic computer components. The 
As per claim 10, claim 10 recites the same abstract idea as claims 1, 8, and 9, and only further narrows the abstract idea by more narrowly defining how the spread values are allocated.  In addition, the additional element of a processor, is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore the additional element does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. The claim is therefore not patent eligible.
As per claim 11, claim 11 recites the same abstract idea as claim 1 and 8, with the additional limitation of allocating, in step (g), a portion of at least one of the spread value and the sum of the incentives determined in step (b) to a profit value to be realized by the system.  
Per step 2A prong 1 of the multi-step analysis, does the claim recite a judicial exception (an enumerated abstract idea, law of nature, or a natural phenomenon).  The answer to this question is yes.  The additional limitation of allocating, in step (g), a portion of at least one of the spread value and the sum of the incentives determined in step (b) to a profit value to be realized by the system, as drafted covers certain methods of organizing human activity, such as commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
Per step 2A prong 2 of the multi-step analysis, the claim is evaluated to determine if the claim recites additional elements that integrate the exception into a  additional element of a processor.  The additional element of a processor is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Therefore the claim is directed to an abstract idea.
Per step 2B of the multi-step analysis, the claim is evaluated to determine whether the claim recites additional elements that amount to an inventive concept or “significantly more” than the recited judicial exception.  As stated above, the additional element of a processor is recited at a high level of generality and amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here and does not create an inventive concept.  Therefore the claim is not patent eligible.
As per claim 12, claim 12 contains the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining the inventory of incentives to include monetary incentives that at least one third party is offering in exchange for the system including at least one specified value for at least one of the first component and the second component of a travel package offered to users who request travel packages from the system.  In addition, the claim contains no additional elements that would integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  Therefore, the claim is not patent eligible.
As per claim 13, claim 13 contains the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining the inventory of incentives to include a marketing budget of monetary value stored by the system for use in providing monetary rewards to users to whom travel packages are offered by the 
As per claim 14, Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Per step 1 of the multi-step eligibility analysis, does the claim fall within one of the four statutory categories of a Process, Machine, Manufacture, or Composition of Matter.  The answer to this question is yes.  Claim 14 describes a system for generating a customized travel package which falls under the statutory category of a machine.  
Per step 2A prong 1 of the multi-step analysis, does the claim recites a judicial exception (an enumerated abstract idea, law of nature, or a natural phenomenon).  The answer to this question is yes.  The limitations of select…at least one of a first variable and a second variable that is outside of the first scope, thereby selecting a non-preferred variable; select an additional reward value that is determined to be sufficient to reward the user for selecting a travel itinerary outside the first scope, thereby selecting a bonus reward value; generate a third travel package that includes the non-preferred variable and the bonus reward value; and output…the third travel package to the user.as drafted, cover certain methods of organizing human activity.  That is selecting…at least one of a first variable and a second variable that is outside of the first scope, thereby selecting a non-preferred variable; selecting an additional reward value that is determined to be sufficient to reward the user for selecting a travel itinerary outside the first scope, thereby selecting a bonus reward value; generating a third travel package that includes the non-preferred 
Per step 2A prong 2 of the multi-step analysis, the claim is evaluated to determine if the claim recites additional elements that integrate the exception into a practical application. Claim 14 recites the additional elements of a second system module, a processor, and an online interface.  As for the additional element of a second system module, the Examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. These additional elements therefore cover generic computing components and therefore amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  As for the additional elements of a processor and an online interface, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply an exception using generic computer components. Accordingly, the claim is directed to an abstract idea.
Per step 2B of the multi-step analysis, the claim is evaluated to determine whether the claim recites additional elements that amount to an inventive concept or 
As per claim 15, claim 15 contains the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining the selection of the first and second variable, by assigning a score to each of the plurality of potential variable.  In addition, the claim contains the additional element of a processor, which is recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is not patent eligible.
As per claim 16, claim 16 contains the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining the selection of the first and second variable, by filtering out a subset of available variables from a plurality of potential variables that may be used to generate a travel package for a user.  In addition, the claim contains the additional element of a processor, which is recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is not patent eligible.
As per claim 17, claim 17 contains the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining how the first data is determined.  In addition, the claim contains the additional element of a processor, which is recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claim is not patent eligible.
As per claim 18, claim 18 contains the same abstract idea as claim 1, and only further narrows the abstract idea by more narrowly defining how the incentives in (c) are determined.  In addition there are no additional elements listed in claim 18.  Therefore the abstract idea is not integrated into a practical application nor does the claim recite additional elements that amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 19, Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Per step 1 of the multi-step eligibility analysis, does the claim fall within one of the four statutory categories of a Process, Machine, Manufacture, or Composition of Matter.  The answer to this question is yes.  Claim 1 describes a system for generating a customized travel package which falls under the statutory category of a machine.  
Per step 2A prong 1 of the multi-step analysis, does the claim recites a judicial exception (an enumerated abstract idea, law of nature, or a natural phenomenon).  The answer to this question is yes.  The limitations of wherein the amount of savings for a first travel package of the at least two travel packages to offer in (d) is the same as the amount of savings for a second travel package of the at least two travel packages to offer in (d); and the value of the reward for the first travel package is greater than the value of the reward for the second travel package, as drafted, cover certain methods of organizing human activity.  That is wherein the amount of savings for a first travel package of the at least two travel packages to offer in (d) is the same as the amount of savings for a second travel package of the at least two travel packages to offer in (d); and the value of the reward for the first travel package is greater than the value of the reward for the second travel package, falls within the grouping of commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.  
In addition, the claim does not recite additional elements, and is therefore not integrated into a practical application nor does it amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 8, 9, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1) in view of Boyd et al. (US 20130304526 Al), in further view of Ricci et al. (US 20130325557 Al).
As per Claim 1, Matos teaches A system for generating a customized travel package for a user, comprising, [0033] FIGS. 12-14 show exemplary Web pages for identifying and selecting travel packages in accordance with the present invention. [0035] In accordance with the present invention, an optimized system and method are provided that determine the best available travel packages in response to a package query made by a user who is considering making a reservation and purchasing tickets for transportation, lodging, entertainment, etc. on-line.  Matos teaches a first system module programmed to generate questions and capture responses from a user in order to identify first data defining a preferred travel itinerary of the user; [0048] FIGS. 6A-6C, travel packages identification and purchasing is initiated when a client device 300 sends a package query 602 via the Web server 400 to the travel server 500 via a Web page (such as Web page 1200 illustrated in FIG. 12). Matos teaches a second system module programmed to access an electronic inventory of incentives available for generating customized travel packages, the electronic inventory defining second data;  Mapping incentives to Matos’ use of vouchers. [0041] Additionally, the memory 450 stores a routine 1100 for creating vouchers for add-on services/products purchased by a consumer. The add-ons may be any type of services or attractions that could be added to a travel package, such as, but not limited to: sporting events, ferry or shuttle service, concerts, scuba diving, golf equipment rental, casino chips or meals at a restaurant. The voucher creation routine 1100 is described in greater detail below, with regard to FIG. 11.   Matos teaches a third system module programmed to generate a plurality of travel packages based on the first data.  [0058] The package creation subroutine 900 is depicted in FIG. 9 and starts in block 901 and proceeds to block 905 where the cheapest flight component matching the origin, destination, and dates of the traveler and package specification are identified.  Matos teaches and the second data to be offered to the user.  [0067] As discussed earlier with regard to add-ons and potentially with other components of travel packages such as car rentals, the consumer may be provided vouchers to indicate that they have already paid for one or more components of a travel package. FIG. 11 illustrates the voucher creation routine 1100. Routine 1100 starts at block 1101 and proceeds to block 1110 where voucher data is received from the travel server 500 (see block 755 of FIG. 7).  Furthermore, see Figure 7,  [0054] The package service routine 700 begins in block 701 and proceeds to block 705, where a package query is received…..Next, in block 730, any matching add-ons to the selected package of block 725 are found and transmitted back to the consumer or other entity querying the travel server.  Matos teaches and a processor operable with the first system module, the second system module and the third system module to:  [0038] The client device 300 also includes a processing unit 310, a display 340, an output device 345 and a memory 350 all interconnected along with the network interface 330 via a bus 320. Matos teaches (a) receive, via an online website interface and from a first user, a request for a travel package; [0033] FIGS. 12-14 show exemplary Web pages for identifying and selecting travel packages in accordance with the present invention. Matos teaches (b) determine, by use of the first system module and in response to the request, first data defining a first preferred travel itinerary of the first user and being of a first scope; [0048] Returning to FIGS. 6A-6C, travel packages identification and purchasing is initiated when a client device 300 sends a package query 602 via the Web server 400 to the travel server 500 via a Web page (such as Web page 1200 illustrated in FIG. 12). Once the travel server receives the package query 602, it then queries 604 the lodging, car and add-on servers 230, 240 and 220, respectively, and sends out a flight availability query 606 to the computer reservation system 250.  Matos  (c) determine, by use of the second system module and based on the first data, which incentives in the electronic inventory of incentives are within the first scope; [0048] Once the travel server receives the package query 602, it then queries 604 the lodging, car and add-on servers 230, 240 and 220, respectively, and sends out a flight availability query 606 to the computer reservation system 250. After which, and in no particular order, the computer reservation system returns real-time flight availability data 608, the lodging server 230 returns real-time lodging data 610, the cars server 240 returns real-time cars data 612, and the add-on server 220 returns real-time add-ons data 614. [0006]  however, a travel service can also cooperate with other databases, such as a local database reflecting specific relationships between carriers and the travel service, such as discount contracts or incentive programs. Matos teaches (d) generate, by use of the third system module and based on the first data determined in (b) and the incentives determined in (c), at least two travel packages to offer to the first user, each travel package being defined by a distinct value for each of: [0049]The listing of packages containing the best component is sent as package data to the Web server 622, which then formats the package data 624 into a formatted package listing, and sends 626 the formatted package listing to the client device 300 via the Web page (such as Web page 133 illustrated in FIG. 13)….. The first page was for entering package specification as a package query sent as shown as reference number 602. The other Web page is to receive the results of the query, shown as reference number 626. This provides an immediate basis for the consumer to make an informed choice of travel package.  Matos teaches (i) a first variable defining a first component of the travel package; [0055] In an alternate embodiment, routine 700 may be initiated with a querying entity requesting only one component of a package.  In one exemplary case, the component is a flight component of a package. Matos teaches (ii) a second variable defining a second component of the travel package; [0055] However, it will be appreciated by those of ordinary skill in the art that the package service routine may be initiated with any other travel component, e.g., car rental, lodging, cruise, etc., without departing from the spirit and scope of the present invention.  Matos teaches (iii) a total price of the travel package; [0050] Note that only two Web pages would be used from the package query 602 to the package listing 626 to get real-time prices for available packages.  Matos does not teach (iv) an amount of savings to be realized by purchasing the travel package as compared to a sum of retail prices for each variable of the travel package; However Boyd teaches [0015] The package rate can therefore include a combined price that is less than the sum of the individual prices of the components of the package savings deal. [0026] For example, Block S140 can receive a package rate that specifies a combined reduced price for a flight reservation specified by the flight itinerary, a standalone price for the flight reservation (i.e., a price of the reservation if booked without another travel-related good or outside of the travel package), a standalone price for the travel-related good if booked individually, and a comparison between the reduced rate and the sum of the standalone prices for the flight reservation and for the travel-related good (i.e., an amount saved).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include (iv) an amount of savings to be realized by purchasing the travel package as compared to a sum of retail prices for each variable of the travel package; as taught by Boyd.  One of ordinary skill in the art would have recognized that applying the known techniques of Boyd to Matos would have yielded predictable results and resulted in increased cost savings for the participant. It would have been recognized that applying the technique of Boyd to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate informing and providing participants of cost savings based on their initial travel query.  Further, increasing the knowledge and awareness of available cost savings opportunities would result in increased cost savings for the participant. 
Matos does not teach and (v) a value of a reward to be provided to the user in exchange for purchasing the travel package, however Ricci teaches [0033] thereby connecting cost-saving with cash payments to employees and creating an incentive for employees to select less expensive travel and entertainment options.  [0085] The savings and reporting computational module 232 determines for each filtered option the savings for the enterprise, which is related to the cash-back incentive to be paid to the user. The savings can be based on the trip as a whole (using a reference point for the entire trip).  Ricci teaches wherein the reward for at least one of the travel packages to offer includes one or more of the incentives determined in (c).  Ricci teaches a reward or incentive for a travel package that is determined in the electronic inventory of incentives or reference point calculation module.  [0084] For example, the filtration module 228 can filter the options based upon the rule sets 220 and offer both itineraries that are available under the rules and alternative itineraries that result in a cost savings to the enterprise.  [0085] The savings and reporting computational module 232 determines for each filtered option the savings for the enterprise, which is related to the cash-back incentive to be paid to the user. [0074] The reference point calculation module 224 is a maximum, target, average, median, benchmark, or policy or rule-determined cost for the enterprise travel and/or entertainment expense and determines the reference point from which a user incentive or benefit is determined. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include (v) a value of a reward to be provided to the user in exchange for purchasing the travel package; and wherein the reward for at least one of the travel packages to offer includes one or more of the incentives determined in (c), as taught by Ricci.  One of ordinary skill in the art would have recognized that applying the known techniques of Ricci to Matos would have yielded predictable results and resulted in increased cost savings for the participant. It would have been recognized that applying the technique of Ricci to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate connecting the value of a reward with the selection of a specific travel package.  Further, connecting a value of a reward with the purchase of a specific travel package would result in an increase in the cost savings for a participant. 
Matos teaches and (e) output, via an online interface, the at least two travel packages as alternative offers for the user. [0090] The remote servers perform searches of their databases to find matches for the query and return results to the Internet-based travel service for viewing by the consumer. See Figure 13. [0050] The package data is again sent 632 back to the Web server 400 where it is again formatted 634 into a list of packages that is sent 636 to the client device as shown in FIG. 6B. The consumer may then choose a package 638 and the chosen package is sent back via the Web server 400 to the travel server 500. 
As per claim 2, Matos teaches wherein (i) the first component is a lodging selection and the first variable is a particular hotel at which the first user will be booked;  [0055] However, it will be appreciated by those of ordinary skill in the art that the package service routine may be initiated with any other travel component, e.g., car rental, lodging, cruise, etc., without departing from the spirit and scope of the present invention. [0048]  In some cases the best package component may be a particular hotel. See Figure 13 for displaying Hotel accommodations. Matos teaches and (ii) the second component is an air travel selection and the second variable is a particular flight and airline.  [0027] FIGS. 6A-C are diagrams illustrating the actions taken by a client device, Web server, travel server, lodging, car and add-on servers and a computer reservation system to identify, reserve and book travel packages in response to a package query in accordance with the present invention. [0048] Once a best travel component has been determined it is then possible to find 618 other package components (e.g., lodging and car to match a flight component).  See also Figure 13 and 14 for listings of Flights and Airlines.
As per claim 3, Matos does not teach wherein the amount of savings to be realized comprises an amount of savings to be realized by an employer of the first user who is to fund the travel package, however, Ricci teaches [0062]  By way of illustration, the assistant 100 can take, as an input, the rates and schedules that define or determine a service provider, such as an airline, car rental company, railway company, hotel, motel, and the like, determine options for the user, each option having a different associated cost savings (to the enterprise) and/or user benefit if selected.  [0033] The disclosure can provide a gain share model to business travel and entertainment expenses.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the amount of savings to be realized comprises an amount of savings to be realized by an employer of the first user who is to fund the travel package, as taught by Ricci.  One of ordinary skill in the art would have recognized the need to pass the savings on to an employer who is funding the purchase of the travel package.
As per claim 4, Matos teaches A system for generating a customized travel package for a user, [0033] FIGS. 12-14 show exemplary Web pages for identifying and selecting travel packages in accordance with the present invention. [0035] In accordance with the present invention, an optimized system and method are provided that determine the best available travel packages in response to a package query made by a user who is considering making a reservation and purchasing tickets for transportation, lodging, entertainment, etc. on-line.  Matos teaches comprising: a first system module programmed to generate questions and capture responses from a user in order to identify first data defining a preferred travel itinerary of the user; [0048] FIGS. 6A-6C, travel packages identification and purchasing is initiated when a client device 300 sends a package query 602 via the Web server 400 to the travel server 500 via a Web page (such as Web page 1200 illustrated in FIG. 12). Matos teaches a second system module programmed to access an electronic inventory of incentives available for generating customized travel packages, the electronic inventory defining second data; Mapping incentives to Matos’ use of vouchers. [0041] Additionally, the memory 450 stores a routine 1100 for creating vouchers for add-on services/products purchased by a consumer. The add-ons may be any type of services or attractions that could be added to a travel package, such as, but not limited to: sporting events, ferry or shuttle service, concerts, scuba diving, golf equipment rental, casino chips or meals at a restaurant. The voucher creation routine 1100 is described in greater detail below, with regard to FIG. 11.  Matos teaches  a third system module programmed to generate a plurality of travel packages based on the first data  [0058] The package creation subroutine 900 is depicted in FIG. 9 and starts in block 901 and proceeds to block 905 where the cheapest flight component matching the origin, destination, and dates of the traveler and package specification are identified.  Matos teaches  and the second data to be offered to the user; [0067] As discussed earlier with regard to add-ons and potentially with other components of travel packages such as car rentals, the consumer may be provided vouchers to indicate that they have already paid for one or more components of a travel package. FIG. 11 illustrates the voucher creation routine 1100. Routine 1100 starts at block 1101 and proceeds to block 1110 where voucher data is received from the travel server 500 (see block 755 of FIG. 7).  Furthermore, see Figure 7,  [0054] The package service routine 700 begins in block 701 and proceeds to block 705, where a package query is received…..Next, in block 730, any matching add-ons to the selected package of block 725 are found and transmitted back to the consumer or other entity querying the travel server.  Matos teaches and a processor operable with the first system module, the second system module and the third system module.  [0038] The client device 300 also includes a processing unit 310, a display 340, an output device 345 and a memory 350 all interconnected along with the network interface 330 via a bus 320. Matos teaches  to: (a) receive, via an online website interface and from a first user, a request for a travel package; [0033] FIGS. 12-14 show exemplary Web pages for identifying and selecting travel packages in accordance with the present invention. Matos teaches (b) determine, by use of the first system module and in response to the request, first data defining a first preferred travel itinerary of the first user and being of a first scope; [0048] Returning to FIGS. 6A-6C, travel packages identification and purchasing is initiated when a client device 300 sends a package query 602 via the Web server 400 to the travel server 500 via a Web page (such as Web page 1200 illustrated in FIG. 12). Once the travel server receives the package query 602, it then queries 604 the lodging, car and add-on servers 230, 240 and 220, respectively, and sends out a flight availability query 606 to the computer reservation system 250. Matos teaches  (c) determine, by use of the second system module and based on the first data, which incentives in the electronic inventory of incentives are within the first scope; [0048] Once the travel server receives the package query 602, it then queries 604 the lodging, car and add-on servers 230, 240 and 220, respectively, and sends out a flight availability query 606 to the computer reservation system 250. After which, and in no particular order, the computer reservation system returns real-time flight availability data 608, the lodging server 230 returns real-time lodging data 610, the cars server 240 returns real-time cars data 612, and the add-on server 220 returns real-time add-ons data 614. [0006]  however, a travel service can also cooperate with other databases, such as a local database reflecting specific relationships between carriers and the travel service, such as discount contracts or incentive programs. Matos teaches (d) generate, by use of the third system module and based on the first data determined in (b) and the incentives determined in (c), at least two travel packages to offer to the Page 3 of 16U.S. Application No. 16/241,990 Attorney Docket No. FLO1-002-03-01 first user, each travel package being defined by a distinct value for each of: [0049]The listing of packages containing the best component is sent as package data to the Web server 622, which then formats the package data 624 into a formatted package listing, and sends 626 the formatted package listing to the client device 300 via the Web page (such as Web page 133 illustrated in FIG. 13)….. The first page was for entering package specification as a package query sent as shown as reference number 602. The other Web page is to receive the results of the query, shown as reference number 626. This provides an immediate basis for the consumer to make an informed choice of travel package.  Matos teaches (i) a first variable defining a first component of the travel package;  [0055] In an alternate embodiment, routine 700 may be initiated with a querying entity requesting only one component of a package.  In one exemplary case, the component is a flight component of a package. Matos teaches  (ii) a second variable defining a second component of the travel package; [0055] However, it will be appreciated by those of ordinary skill in the art that the package service routine may be initiated with any other travel component, e.g., car rental, lodging, cruise, etc., without departing from the spirit and scope of the present invention. Matos teaches (iii) a total price of the travel package; [0050] Note that only two Web pages would be used from the package query 602 to the package listing 626 to get real-time prices for available packages. Matos does not teach   (iv) an amount of savings to be realized by purchasing the travel package as compared to a sum of retail prices for each variable of the travel package;   however Boyd teaches [0015] The package rate can therefore include a combined price that is less than the sum of the individual prices of the components of the package savings deal. [0026] For example, Block S140 can receive a package rate that specifies a combined reduced price for a flight reservation specified by the flight itinerary, a standalone price for the flight reservation (i.e., a price of the reservation if booked without another travel-related good or outside of the travel package), a standalone price for the travel-related good if booked individually, and a comparison between the reduced rate and the sum of the standalone prices for the flight reservation and for the travel-related good (i.e., an amount saved). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include (iv) an amount of savings to be realized by purchasing the travel package as compared to a sum of retail prices for each variable of the travel package; as taught by Boyd.  One of ordinary skill in the art would have recognized that applying the known techniques of Boyd to Matos would have yielded predictable results and resulted in increased cost savings for the participant. It would have been recognized that applying the technique of Boyd to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate informing and providing participants of cost savings 
Ricci teaches and (v) a value of a reward to be provided to the user in exchange for purchasing the travel package;  Ricci teaches [0033] thereby connecting cost-saving with cash payments to employees and creating an incentive for employees to select less expensive travel and entertainment options.  [0085] The savings and reporting computational module 232 determines for each filtered option the savings for the enterprise, which is related to the cash-back incentive to be paid to the user. The savings can be based on the trip as a whole (using a reference point for the entire trip).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include (v) a value of a reward to be provided to the user in exchange for purchasing the travel package; and wherein the reward for at least one of the travel packages to offer includes one or more of the incentives determined in (c), as taught by Ricci.  One of ordinary skill in the art would have recognized that applying the known techniques of Ricci to Matos would have yielded predictable results and resulted in increased cost savings for the participant. It would have been recognized that applying the technique of Ricci to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate connecting the value of a reward with the selection of a specific travel 
Matos teaches (e) output, via an online interface, the at least two travel packages as alternative offers for the user, [0090] The remote servers perform searches of their databases to find matches for the query and return results to the Internet-based travel service for viewing by the consumer. See Figure 13. [0050] The package data is again sent 632 back to the Web server 400 where it is again formatted 634 into a list of packages that is sent 636 to the client device as shown in FIG. 6B. The consumer may then choose a package 638 and the chosen package is sent back via the Web server 400 to the travel server 500.  
Matos does not teach wherein the value of reward comprises a monetary incentive to be provided to the first user in addition to the amount of savings and in exchange for the first user's purchase of the corresponding travel package, however Ricci teaches [0033] The disclosure can provide a gain share model to business travel and entertainment expenses, thereby connecting cost-saving with cash payments to employees and creating an incentive for employees to select less expensive travel and entertainment options. By quantifying gains realized by the enterprise as a direct result of its efforts to save costs, enterprise employees can influence directly his or her paychecks.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the value of reward comprises a monetary incentive to be provided to the first user in addition to the amount of savings and in exchange for the first user's purchase of the corresponding travel package, as taught by Ricci.  One of ordinary skill in the art would have recognized that providing monetary rewards would result in an increase in associate participation with respect to enterprise travel cost savings.
As per claim 5, Matos does not teach wherein the monetary incentive comprises a value of gift cards to be provided to the first user, however Ricci does teach [0090] The incentive determination module 240 determines, for the user and selected option, the eligible cost savings for the enterprise and therefore the magnitude of the incentive (or amount of monetary payment) to the user. While the offered "incentive" is discussed with reference to a monetary payment, it is to be understood that the incentive can take innumerable other forms, such as vacation time, a gift card.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the monetary incentive comprises a value of gift cards to be provided to the first user, as taught by Ricci.  One of ordinary skill in the art would have recognized that providing tangible monetary rewards would result in an increase in associate participation with respect to enterprise travel cost savings.
As per claim 8, Matos teaches wherein the processor is further operable to: (f) determine, for each travel package, a difference between the travel package price as offered to the first user by the system and the travel package price if the travel package was purchased for publicly available retail prices offered by at least one other entity, thereby determining a spread value,  [0018] In another embodiment of the present invention, real-time prices corresponding to travel packages are related to published fares for package components. The relationship is calculated to maximize the real-time price relative to the price for published fares for the travel components. [0058] One type of fare may be a published fare or "agency fare" (e.g., a published fare from a carrier) that is generally available for the flight. Another type of fare may be a merchant fare (e.g., a fare provided by a merchant at a mark-up from a wholesale price from a carrier), which may have a different price for the flight and different eligibility criteria.
As per claim 9, Ricci teaches wherein the processor is further operable to: (g) allocate, for each travel package, at least one of the spread value and a sum of the incentives determined in step (c)  among: (i) the amount of savings to be realized and the value of the reward to be provided to the first user, thereby determining a first value for the amount of savings; however Ricci teaches  [0142] Once the savings is computed, a set percentage of the savings is offered to the user as an incentive to take the less-preferred travel option. In the example, the enterprise can offer the user 25% of the savings (a percentage set by the administrator in the rules interface) to take the train. This would result in the user receiving $75 to take the train. The enterprise then gets a savings based upon the difference. [0143] In terms of the user interface, by mousing (e.g., passing the mouse cursor) over a particular travel option, the user is notified of the amount of money he or she will be paid by choosing a particular train, flight, hotel, car, etc. Once the user selects an option, a preview comes up describing his or her payment for taking the train. Ricci teaches and (ii) a second value defining the value of the reward, [0143] In terms of the user interface, by mousing (e.g., passing the mouse cursor) over a particular travel option, the user is notified of the amount of money he or she will be paid by choosing a particular train, flight, hotel, car, etc. Once the user selects an option, a preview comes up describing his or her payment for taking the train.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the processor is further operable to: (g) allocate, for each travel package, at least one of the spread value and a sum of the incentives determined in step (b) among: (i) the amount of savings to be realized and the value of the reward to be provided to the first user, thereby determining a first value for the amount of savings; and (ii) a second value defining the value of the reward, as taught by Ricci.  One of ordinary skill in the art would have recognized that applying the known techniques of Ricci to Matos would have yielded predictable results and resulted in improved cost savings and reward benefits to the user for choosing certain travel packages. It would have been recognized that applying the technique of Ricci to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate comparing rewards and savings for specific travel packages. Further, allowing for the comparing of rewards and savings for different travel packages would have been recognized by one of ordinary skill in the art as a common method for the participants to make more informed decisions with respect to travel purchases, thereby increasing cost savings. 
As per claim 10, Matos does not teach wherein the processor is operable to allocate the spread value in step (g) based on a preference selection provided by the first user, however Ricci teaches  [0142] Once the savings is computed, a set percentage of the savings is offered to the user as an incentive to take the less-preferred travel option. In the example, the enterprise can offer the user 25% of the savings (a percentage set by the administrator in the rules interface) to take the train. This would result in the user receiving $75 to take the train. The enterprise then gets a savings based upon the difference. [0143] In terms of the user interface, by mousing (e.g., passing the mouse cursor) over a particular travel option, the user is notified of the amount of money he or she will be paid by choosing a particular train, flight, hotel, car, etc. Once the user selects an option, a preview comes up describing his or her payment for taking the train.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the processor is operable to allocate the spread value in step (g) based on a preference selection provided by the first user, 
As per claim 11, Matos does not teach wherein the processor is further operable to allocate, in step (g), a portion of at least one of the spread value and the sum of the incentives determined in step (b) to a profit value to be realized by the system, however Ricci teaches [0033] The disclosure can provide these benefits as a third party vendor to enterprises whereby the vendor and employee both take a share of the savings realized by more optimal selection of travel and entertainment options.  See also [0142-0143] showing allocating a portion of the value to profit of the system via savings.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the processor is further operable to allocate, in step (g), a portion of at least one of the spread value and the sum of the incentives determined in step (b) to a profit value to be realized by the system, as taught by Ricci. One of ordinary skill in the art would have recognized that applying the known techniques of Ricci to Matos would have yielded predictable results and resulted in improved quality of service. It would have been recognized that applying the technique of Ricci to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a system realizing a profit as a result of completing a travel package purchase transaction.  Further, allowing the system to obtain a profit would result in an increase in the incentive to provide a good service, thereby improving the service for the user.
As per Claim 14, Matos does not teach wherein the processor is further operable to: select, by use of the second system module, at least one of a first variable and a second variable that is outside of the first scope, thereby selecting a non-preferred variable; however Ricci teaches [0137] In another example, when an associate has options that would save the enterprise more money than the selected option, he or she is again informed at checkout of the availability of that option.  Ricci teaches select an additional reward value that is determined to be sufficient to reward the user for selecting a travel itinerary outside the first scope, thereby selecting a bonus reward value; [0137] In another example, when an associate has options that would save the enterprise more money than the selected option, he or she is again informed at checkout of the availability of that option. For instance, associates can be notified unobtrusively that he or she could be paid $[X] if they were to select a one-stop flight that left [Y] hours earlier or later or a [Z star] hotel within [N] miles of his or her current selection. Ricci teaches generate a third travel package that includes the non-preferred variable and the bonus reward value; [0142] Once the savings is computed, a set percentage of the savings is offered to the user as an incentive to take the less-preferred travel option. In the example, the enterprise can offer the user 25% of the savings (a percentage set by the administrator in the rules interface) to take the train.  [0143] In terms of the user interface, by mousing (e.g., passing the mouse cursor) over a particular travel option, the user is notified of the amount of money he or she will be paid by choosing a particular train, flight, hotel, car, etc. Once the user selects an option, a preview comes up describing his or her payment for taking the train.  Ricci teaches and output, via the online interface, the third travel package to the user.  Ricci [0143] In terms of the user interface, by mousing (e.g., passing the mouse cursor) over a particular travel option, the user is notified of the amount of money he or she will be paid by choosing a particular train, flight, hotel, car, etc. Once the user selects an option, a preview comes up describing his or her payment for taking the train.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the processor is further operable to: select, by use of the second system module, at least one of a first variable and a second variable that is outside of the first scope, thereby selecting a non-preferred variable; select an additional reward value that is determined to be sufficient to reward the user for selecting a travel itinerary outside the first scope, thereby selecting a bonus reward value; generate a third travel package that includes the non-preferred variable and the bonus reward value; and output, via the online interface, the third travel package to the user, as taught by Ricci. One of ordinary skill in the art would have recognized that applying the known techniques of Ricci to Matos would have yielded predictable results and resulted in improved cost savings. It would have been recognized that applying the technique of Ricci to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate providing travel itineraries that are outside of the participant’s first scope for the purposes of selecting more cost effective options.  Further, locating and offering discounted travel options to participants would result in an increase in travel related
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1), in view of Boyd et al. (US 20130304526 A1), in further view of Ricci et al. (US 20130325557 A1), in further view of Cundle (US 20130304522 A1).
As per claim 6, Matos does not teach wherein the value of gift cards can be redeemed with at least one third party retailer that is a partner of the system, However Cundle teaches [0018]  linking the gift card to the system for managing travel;…..providing on a computer a plurality of travel options on the system for managing travel to the one or more users accessing the system for managing travel; wherein the plurality of travel options on the system for managing travel is provided by one or more suppliers….rewarding the one or more users with one or more rewards points; wherein the one or more rewards points are applied to redeem the plurality of travel options; [0025] It is also an object of the present invention to provide a method for saving funds; wherein the funds may be used for a designated website and any online travel agents and suppliers featured by the designated website. This preferably results with loyalty among the users and suppliers of the computer-based method. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include teach wherein the value of gift cards can be redeemed with at least one third party retailer that is a partner of the system, as taught by Cundle.  One of ordinary skill in the art would have recognized that applying the known technique of Cundle to Matos would have yielded predictable results and resulted in improved cost savings. It would have been recognized that applying the technique of Cundle to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate multiple types of incentives from a variety of sources. Further, applying gift cards that can be redeemed at third party retailers to the incentives and reward system of Matos, would have been recognized by one of . 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1), in view of Boyd et al. (US 20130304526 A1), in further view of Ricci et al. (US 20130325557 A1), in further view of Hiremath et al. (US 20140058815 A1).  
As per claim 7,  Matos does not teach The system of claim 5, wherein the monetary incentive is funded by a supplier of at least one component of the travel package to which the monetary incentive corresponds, however Hiremath teaches [0012] Where the spend data complies with the rules governing the rewards program, a reward (e.g. a credit of monetary value to the transaction account, a merchant prepaid account, a discount, a credit of loyalty points) is provided to a beneficiary of the transaction account. [0106] The issuer may be associated with various sub-entities or groups that offer or provide rewards programs to encourage specific CM behavior. For example, the issuer may be associated with a first group that provides a program that offers rewards for the purchase of travel services.  [0129] The rewards may be funded by a sponsoring entity, such as, Delta in the example above.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the monetary incentive is funded by a supplier of at least one component of the travel package to which the monetary incentive corresponds, as taught by Hiremath.  One of ordinary skill in the art would have recognized that applying the known technique of Hiremath to 
As per Claim 12,  Matos does not teach wherein the inventory of incentives comprises monetary incentives that at least one third party is offering in exchange for the system including at least one specified value for at least one of the first component and the second component of a travel package offered to users who request travel packages from the system, however Hiremath teaches [0012] Where the spend data complies with the rules governing the rewards program, a reward (e.g. a credit of monetary value to the transaction account, a merchant prepaid account, a discount, a credit of loyalty points) is provided to a beneficiary of the transaction account. [0106] The issuer may be associated with various sub-entities or groups that offer or provide rewards programs to encourage specific CM behavior. For example, the issuer may be associated with a first group that provides a program that offers rewards for the purchase of travel services.  [0129] The rewards may be funded by a sponsoring entity, such as, Delta in the example above.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the inventory of incentives comprises monetary incentives that at least one third party is offering in exchange for the system including at least one specified value for at least one of the first component and the second component of a travel package offered to users who request travel packages from the system, as taught by Hiremath. One of ordinary skill in the art would have recognized that applying the known techniques of Hiremath to Matos would have yielded predictable results and resulted in improved cost savings. It would have been recognized that applying the technique of Hiremath to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability of third parties to incorporate offering monetary incentives to participants in exchange for purchasing components of a travel package.  Further, third parties offering incentives to participants would have been recognized by one of ordinary skill in the art as a common method for the third parties to incentivize participants to choose their services.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1) in view of Boyd et al. (US 20130304526 A1), in further view of Ricci et al. (US 20130325557 A1), in further view of Bous (US 20140304060 A1).
As per Claim 13, Matos does not teach wherein the inventory of incentives comprises a marketing budget of monetary value stored by the system for use in providing monetary rewards to users to whom travel packages are offered by the system, however Bous teaches [0103] Thus, a DMO can provide additional incentives to further reduce the cost of the semi-opaque offering, to reduce the cost of a bonus item, to upgrade a type of the bonus item, to include an additional bonus item, and so forth. For example, the DMO can provide a budget for a specific semi-opaque offer. The system can then analyze a user profile of a potential traveler considering the semi-opaque offer, and dynamically determine how to use the budget to make the semi-opaque offer more appealing for the potential traveler.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the inventory of incentives comprises a marketing budget of monetary value stored by the system for use in providing monetary rewards to users to whom travel packages are offered by the system, as taught by Bous. One of ordinary skill in the art would have recognized that applying the known techniques of Bous to Matos would have yielded predictable results and resulted in improved cost savings. It would have been recognized that applying the technique of Bous to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate combining budgets with the allocation of incentives for purposes of purchasing travel packages.  Further, utilizing a budget would improve an enterprise’s ability to make better and more cost effective decisions as it relates to participants purchases of travel packages.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1) in view of Boyd et al. (US 20130304526 A1), in further view of Ricci et al.  (US 20130325557 A1), in further view of Knight (US 20160180434 A1).
As per claim 15, Matos does not teach wherein the processor is further operable to select at least one of the first variable and the second variable by assigning, based on the first data, a score to each of a plurality of potential variables that may be used to generate a travel package for the user, however Knight teaches [0048] The opaque listing server 154 may utilize a set of weighting factors received from the persona rules engine 158 to identify travel items that are relevant to a persona. Illustratively, the opaque listing server 154 may use weighting factors to generate a score for each travel item, may rank order the travel items, and may identify the highest-scoring item or items.  Knight teaches based on first data Knight- [0038] With reference now to FIG. 2A, at (1), a traveler computing device 110 may submit travel queries to the travel service 150 through the user interface module 152. The travel query may include search criteria specifying one or more types of travel items desired by a traveler computing device 110, as well as desired attributes for such travel items. For example, a travel query may correspond to a query for flights, hotels, cars, cruises, travel packages, combinations thereof, etc. A travel query may further include an indication of a user persona. For example, a travel query may indicate that the user is querying for travel items associated with business travel. An indication of a user persona may be explicit (e.g., self-selected by the user).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the processor is further operable to select at least one of the first variable and the second variable by assigning, based on the first data, a score to each of a plurality of potential variables that may be used to generate a travel package for the user, as taught by Knight. One of ordinary skill in the art would have recognized that applying the known techniques of Knight to Matos would have yielded predictable results and resulted in improved cost savings. It would have been recognized that applying the technique of Knight to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate ranking or weighting of travel components based on participant preferences.  Further, ranking or weighting travel components would result in an improvement in the efficiency of the travel package selection process, by customizing the results of a travel package search to more closely match those of the participant. 
As per Claim 17,  Matos teaches The system of claim 1, wherein the processor is further operable to determine the first data based at least on one of: (i) data comprising the user's answers to questions provided in association with the request; [0035] In accordance with the present invention, an optimized system and method are provided that determine the best available travel packages in response to a package query made by a user who is considering making a reservation and purchasing tickets for transportation, lodging, entertainment, etc. on-line.  Matos does not teach (ii) data received from the user based on previously accepted or rejected travel package offers, however Knight teaches [0038] For example, a travel query may correspond to a query for flights, hotels, cars, cruises, travel packages, combinations thereof, etc. A travel query may further include an indication of a user persona. [0013] In other embodiments, the travel service may determine a persona to be assigned to a user search query indirectly, such as by analyzing previous search queries of the user, travel histories of the user, or web browsing activities of the user. Knight teaches (iii) data derived from previous behavior, purchases or travel history of the user;  [0012] A user's past travel purchases, travel search history, and other profile information of the user may be examined to determine a relevant persona.[0013]In other embodiments, the travel service may determine a persona to be assigned to a user search query indirectly, such as by analyzing previous search queries of the user, travel histories of the user, or web browsing activities of the user.  Knight teaches and (iv) data derived from purchases, travel history or feedback of other users, [0012] A user's past travel purchases, travel search history, and other profile information of the user may be examined to determine a relevant persona. [0043] In other embodiments, the opaque listing server 154 may transmit information about the user submitting the query that enables the persona rules engine 158 to determine personas. Information about the user may include, for example, search histories, travel histories, web browsing behavior, a travel query, information about a queried destination or geographical area, and other relevant data. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include (ii) data received from the user based on previously accepted or rejected travel package offers; (iii) data derived from previous behavior, purchases or travel history of the user; and (iv) data derived from purchases, travel history or feedback of other users, as taught by Knight. One of ordinary skill in the art would have recognized that applying the known techniques of Knight to Matos would have yielded predictable results and resulted in improved cost savings. It would have been recognized that . 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1) in view of Boyd et al. (US 20130304526 A1), in further view of Ricci et al.  (US 20130325557 A1), in further view of Gluhovsky et al. (US 20140108160 A1).
As per Claim 16, Matos does not teach The system of claim 1, wherein the processor is further operable to select at least one of the first variable and the second variable by filtering out, based on the first data, a subset of available variables from a plurality of potential variables that may be used to generate a travel package for the user, however Gluhovsky teaches [0040] The disclosed embodiments provide a method and system for facilitating the purchase of travel products such as flights, hotels, rental cars, cruises, tours, and/or travel packages.  [0051] Filters 228 may also be preset based on the user's implicit and/or explicit preferences, as obtained from the user's settings and/or previous interaction with travel reservation framework 102. [0052] On the other hand, the user may hide or remove one or more travel products from search results 226 if the travel product(s) are not relevant to the user's travel plans and/or preferences. [0100] Prior to displaying the travel products, the travel products may optionally be filtered to reduce the number of travel products that violate search parameters of the query and/or any travel products that violate one or more search parameters by more than a pre-specified margin. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include The system of claim 1, wherein the processor is further operable to select at least one of the first variable and the second variable by filtering out, based on the first data, a subset of available variables from a plurality of potential variables that may be used to generate a travel package for the user, as taught by Gluhovsky. One of ordinary skill in the art would have recognized that applying the known techniques of Gluhovsky to Matos would have yielded predictable results and resulted in improving the efficiency of the system. It would have been recognized that applying the technique of Gluhovsky to the teaching of Matos would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate filtering out a subset of available variables.  Further, filtering out a subset of the variables would result in an improvement in the efficiency of the travel package selection process, by customizing the results of a travel package search to more closely match the needs of the participant. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1) in view of Boyd et al. (US 20130304526 A1), in further view of Ricci et al.  (US 20130325557 A1), in further view of Rowley et al. (US 20160162812 A1).
As per claim 18, Matos does not teach The system of claim 1, wherein the incentives determined in (c) are determined independent of the amount of savings in (d), Rowley teaches a reward or incentive that is based on an item other than the amount of savings.  In this instance, based on member class.   [0095] Moreover, savings credits may be issued by the MCTP system when a member makes air or car reservations online or by phone through their MCTP membership, they may earn a savings credit reward for a pre-determined amount. The amount could vary by partner, sub-partner and/or member class.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include wherein the incentives determined in (c) are determined independent of the amount of savings in (d).  One of ordinary skill in the art would have recognized as Rowley states [0037] Disclosed embodiments of the MCTP system are directed to methodologies and systems that improve a variety of existing award travel programs that offer a value in the form of a credit or points or similar value.. The presently disclosed embodiments provide members of these award travel programs an opportunity to trade their value in a specific program for value in a wide variety of cruise, hotel, rental and other travel options provided by a wider variety of travel partners.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matos et al. (US 20030036930 A1) in view of Boyd et al. (US 20130304526 A1), in further view of Ricci et al.  (US 20130325557 A1), in further view of Herz et al. (US 20090254971 A1).  
As per claim 19, Matos does not teach The system of claim 1, wherein: the amount of savings for a first travel package of the at least two travel packages to offer in (d) is the same as the amount of savings for a second travel package of the at least two travel packages to offer in (d); and the value of the reward for the first travel package is greater than the value of the reward for the second travel package, however Herz teaches commercial applications involving travel packages. [1037] There are numerous example commercial applications in which the time of purchase competition features can be utilized to provide significant benefit to the user. Some the less obvious commercial domains include: [1038] 1). Travel Packages and Flight and Hotel Rates.  Herz then teaches offering a reward such as loyalty points in order to create a better deal when the price for packages are the same.   [1061] It is likely that vendors will not compete on price alone, but rather through added-value services such as offering loyalty bonuses, cross-sells, and two-for-one offer and added features as well as service advantages such as fast delivery, guaranteed service/maintenance, warrantees etc. Vendors will choose this mode of selling to prevent simple price-comparison at the client. Conversely, in some instances vendors may attempt to eliminate the features in order to create the perception of a better deal through marginal price reductions, then possibly add these features as counter offers to other vendors in which the same price may be maintained.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Matos to include The system of claim 1, wherein: the amount of savings for a first travel package of the at least two travel packages to offer in (d) is the same as the amount of savings for a second travel package of the at least two travel packages to offer in (d); and the value of the reward for the first travel package is greater than the value of the reward for the second travel package,  as taught by Herz.  One of ordinary skill in the art would have recognized as Herz states [0860]  iamworthit through its customer loyalty enhancement capability provided by community dollars can significantly improve the effectiveness of personalization at the site (perhaps more significantly than cookies which often are blocked and all typically not implemented so as to be recognizable across the collection of sites which the tool provider supplies or the web host services). [0957] The decision of an individual agent to enter into a proposed contract will be determined by the cumulative value, short term and/or long term, to that entity, consisting of the predicted value of taking an action (e.g. breaking a contract, initializing a new contract) both in terms of immediate bonus to a vendor, long-term individual benefit, and trickle-down benefit because of global supply chain improvements.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628